DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the feature compensator/implantable layer comprises:  a first thickness/depth extending in a first direction; a second thickness/depth extending in a second direction, wherein said second direction is different than said first direction with cavities/concave holes extend through said first thickness/depth and extend partially through said second thickness/depth and adjunct comprises a plurality of layers, and wherein said plurality of layers comprises: a first dimension extending in a first direction; a second dimension extending in a second direction, wherein said second direction is different than said first direction; and openings defined in said adjunct, wherein said openings extend entirely through said first dimension and extend partially through said second dimension are not found.  Also, there is no clear description found to understand how cavities/concave .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cavities/concave holes/openings with a second direction the cavities/concave holes/opening extend partially or fully must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling having a compensator/buttress/adjunct/ with apertures with a single layer or a plurality of layers, does not reasonably provide enablement for cavities extending in two different directions/depths/dimensions partially or fully.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Examiner cannot find an embodiment with apertures/cavities extending it two directions/depths/dimensions and any explanation of what this aperture/cavity geometric orientation is. The drawings do not make up for this deficiency either.  What is meant by the cavities extend another/different/second direction/depth/dimension? Examiner is treating this as a nonlinear aperture/cavity that has a different width/extension in different directions.  


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-38 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Carroll et al. (US 5397324 A) or, in the alternative, under Carroll et al. (US 5397324 A) in view of Ebersole et al. (US 20100087840 A1).
Regarding claim 18, Carroll et al. discloses a staple cartridge (fig. 1) for stapling the tissue of a patient, comprising: a cartridge body (3), wherein staple cavities (34) are defined in said cartridge body; staples removably (18/19) positioned in said staple cavities; and a biocompatible tissue thickness compensator (29) releasably secured relative to said cartridge body, wherein said biocompatible tissue thickness compensator comprises: a first thickness extending in a first direction (fig. 6, side parallel with knife serrations 31); a second thickness extending in a second direction (transverse direction from center knife serrations 31), wherein said second direction is different than said first direction; and cavities (30/31) defined in said biocompatible tissue thickness compensator, wherein said cavities extend entirely through said first thickness and extend partially through said second thickness (fig. 6 shows 30 with oval shape which extends in both directions, col. 4, lines 55-67, col. 5, lines 1-67, figs. 1-6).
Regarding claim 25, Carroll et al. discloses a staple cartridge (fig. 1) for stapling the tissue of a patient, comprising: a cartridge body (3), wherein staple cavities (34) are defined in said cartridge body; staples removably (18/19) positioned in said staple cavities; and an implantable layer (29) 
Regarding claim 32, Carroll et al. discloses a staple cartridge (fig. 1) for stapling the tissue of a patient, comprising: a cartridge body (3), wherein staple cavities (34) are defined in said cartridge body; staples removably (18/19) positioned in said staple cavities; and an adjunct (29) releasably secured relative to said cartridge body, wherein said adjunct comprises a plurality of layers (pad has a plurality of layers that can be defined such as top half from center and bottom half layer from center – “layer” alone is not clear if it is another material layer or just a layer of same material in the body therefore treated as a layer in a body), and wherein said plurality of layers comprises: a first dimension extending in a first direction; a second dimension extending in a second direction, wherein said second direction is 
Regarding claims 18, 25, and 32, In the alternative, if it can be argued that Carroll et al. does not disclose having cavities/openings/holes extend entirely through said first thickness/dimension/depth and extend partially through said second thickness/dimension/depth - 
Ebersole et al. teaches having a buttress/adjunct/compensator/implantable layer (40/50) with different thickness portions (54/52/58, fig. 4) cavities/openings/holes (32/42/52/62) extend entirely through said first thickness/dimension/depth and extend partially through said second thickness/dimension/depth (staples 56 extend all the way through form a cavities/openings/holes that all the way through [0051-0085], figs. 1-6). 
Ebersole et al. states:  “etching described above may be on one or more surfaces of an article [0051]… depth of the etching may be any depth such that the article is not completely perforated by the etching. For example, the etch depth may be from about 5% to about 90% of the thickness "t" of the article (i.e., FIG. 2A). The diameter or width of the etching may similarly vary” [0052]
Given the suggestion and teachings of Carroll et al. to have a buttress/adjunct/compensator/implantable layer with knife serrations/cavities/openings/holes that extend entirely through the vertical dimension/thickness/depth and the cavities/openings/holes that extend laterally in the lateral direction, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the buttress/adjunct/compensator/implantable layer having cavities/openings/holes extend entirely through said first thickness/dimension/depth and extend partially through said second thickness/dimension/depth for holding medicine, aiding in cutting, and/or for having different thickness in portions of the buttress/adjunct/compensator/implantable layer as taught by Ebersole et al.
Regarding claim 19, Carroll et al. discloses said cavities are oriented in linear pathways (col. 4, lines 55-67, col. 5, lines 1-67, figs. 1-6).
Regarding claims 20-38, Ebersole et al. teaches having cavities/openings comprise an array of capillary channels (32/42/52/62) on a tissue-facing side of said biocompatible tissue thickness compensator, 
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., asymmetrical cavities which can have irregular and/or repeating patterns, variety of capillary channels arranged in differing directions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since the specification, claims, and drawings are mismatched the claimed feature “cavities/concave holes extend through said first thickness/depth and extend partially through said second thickness/depth” is not clear.  Also the remarks indicate the cavity could be some type of pattern in which is not clear what this is directed to.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ROBERT F LONG/Primary Examiner, Art Unit 3731